  Case:
   Case:20-60819    Document: 00515746120
          4:20-cv-00146-DMB-JMV  Doc #: 8 Filed:Page: 1 Date
                                                 02/17/21 1 of 2Filed:
                                                                 PageID02/17/2021
                                                                          #: 156




                    United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                       TEL. 504-310-7700
CLERK                                                            600 S. MAESTRI PLACE,
                                                                         Suite 115
                                                                NEW ORLEANS, LA 70130

                              February 17, 2021


Mr. David Crews
Northern District of Mississippi, Greenville
United States District Court
911 Jackson Avenue
Oxford, MS 38655

      No. 20-60819       In re: Carlos Foxx
                         USDC No. 4:20-CV-146


Dear Mr. Crews,
Enclosed is a copy of the judgment issued as the mandate.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk



                                     By: _________________________
                                     Whitney M. Jett, Deputy Clerk
                                     504-310-7772
cc w/encl:
     Mr. Carlos Foxx
Case:
 Case:20-60819    Document: 00515746164
        4:20-cv-00146-DMB-JMV  Doc #: 8 Filed:Page: 1 Date
                                               02/17/21 2 of 2Filed:
                                                               PageID02/17/2021
                                                                        #: 157




           United States Court of Appeals
                for the Fifth Circuit
                                 ___________

                                  No. 20-60819
                                 ___________

   In re: Carlos Foxx, also known as Fox,

                                                                          Movant.
                    ____________________________

             Authorization to file Successive Habeas Corpus Petition
                   ____________________________

   CLERK'S OFFICE:

          Authorization to file a successive habeas corpus petition is dismissed
   for failure to comply with this Court's notice of September 4, 2020.
                                                LYLE W. CAYCE
                                                Clerk of the United States Court
                                                of Appeals for the Fifth Circuit



                                     By: _________________________
                                            Whitney M. Jett, Deputy Clerk

                       ENTERED AT THE DIRECTION OF THE COURT




                        A True Copy
                        Certified order issued Feb 17, 2021


                        Clerk, U.S. Court of Appeals, Fifth Circuit
